DETAILED ACTION

This office action is in response to a Request for Continued Examination filed April 20, 2021 in regards to a 371 application filed June 28, 2019 claiming priority to PCT/EP2017/084697 filed December 28, 2017 and foreign application EP16207465.2 filed December 30, 6. Claims 1, 2, 16, and 17 have been amended. Claim 19 is new.  Claims 1-19 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed August 19, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL of the Office Action issued July 19, 2021 by the Chinese Patent Office is in Chinese and an English translation has not been provided.  Examiner did attempt to acquire an English language translation, but was unsuccessful.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments

In view of the Remarks and Amendments filed April 20, 2021, the rejection of claims 1-18 under 35 USC § 103 have been withdrawn
In view of the Remarks and Amendments filed April 20, 2021, the rejections of claims 2, 15, and 16 under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “a reaction temperature in a range of 120°C to 250°C” of claim 13 broadens the range of reaction temperature of 230°C or less as defined in claim 1, therefore not further limiting as required in a dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

In regards to claims 1-12 and 14-19, the following is a statement of reasons for the indication of allowable subject matter:  Blessing (U.S. 2006/0135793), Lauterbach (U.S. 2015/0175497), Ayoub (U.S. 2010/0217038), Mylloja (WO 2015/144993), and Van Den Brink (U.S. 2006/0162239) do not teach or fairly suggest the claimed method, comprising among other features, wherein the heterogeneous catalyst contains an acidic zeolite embedded in a mesoporous matrix and a carrier, wherein the content of 
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763